******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. DIRREN T. CONYERS
               (AC 35411)
                   Beach, Alvord and Keller, Js.
     Argued September 9—officially released November 17, 2015

 (Appeal from Superior Court, judicial district of New
London, geographical area number ten, Jongbloed, J.)
  Neal Cone, senior assistant public defender, with
whom, on the brief, was Lauren Weisfeld, public
defender, for the appellant (defendant).
   Leon F. Dalbec, Jr., senior assistant state’s attorney,
with whom, on the brief, were Michael L. Regan, state’s
attorney, and Christa L. Baker, assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   ALVORD, J. The defendant, Dirren T. Conyers,
appeals from the trial court’s judgment of conviction,
rendered after a jury trial, of manslaughter in the second
degree1 in violation of General Statutes § 53a-56 (a) (1),2
and unlawful restraint in the first degree in violation
of General Statutes § 53a-95.3 On appeal, the defendant
claims that the trial court improperly declined to give
the jury his proposed instruction that ‘‘one witness’
testimony, if believed, can raise reasonable doubt.’’4 We
affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. In the early morning hours of April 13, 2008,
several people, including the defendant and the victim,
Jose Cartagena, gathered at a location on Miami Court
in Groton. Many of those individuals arrived after hav-
ing patronized a bar in the area, and some were intoxi-
cated. At some point, James ‘‘Budda’’ Smith attacked
the victim because Smith believed that the victim had
‘‘disrespected’’ the mother of his friend. After Smith
and the victim were pulled apart, the victim headed
toward his girlfriend’s vehicle. Smith returned to the
victim, and they resumed the fight. After that confronta-
tion was interrupted, Smith was led to his sister’s vehi-
cle. A third fight began shortly thereafter when the
victim was pulled down, by the defendant or another
person, and several individuals jumped or were pulled
into the fray. The defendant was at the bottom of the
pile with his arm positioned across the victim’s neck
in a chokehold. An estimated fifteen to twenty people
were involved in the altercation, and slowly they began
to extricate themselves from the pile. The defendant
and the victim were the only two individuals left on the
ground, and people in the crowd were shouting at the
defendant to release the victim. The defendant contin-
ued to hold tightly onto the victim’s neck until, eventu-
ally, he was pulled away from the victim. The victim
was unconscious, and his body was limp.
   Officer Matthew Hammerstrom of the Groton Police
Department was dispatched to the scene at 2:25 a.m.
The victim was lying face up, and his eyes were partially
open and rolled back in his head. He was not breathing
and had no pulse. Emergency medical personnel
attempted to revive him, but they were not successful.
The victim was taken by ambulance to a hospital and
was pronounced dead at 3:14 a.m.
   The cause of the victim’s death, according to Dr.
Harold Carver, the chief medical examiner for the state
of Connecticut, was traumatic asphyxia and neck com-
pression. Dr. Carver concluded that the distribution of
injuries inside the victim’s neck was consistent with
the victim having been placed in a chokehold or similar
restraint. The defendant was arrested and charged with
the homicide. After a jury trial, he was found guilty of
the crimes of manslaughter in the second degree and
unlawful restraint in the first degree. The trial court
imposed a total effective sentence of ten years incarcer-
ation, execution suspended after nine years, followed
by five years of probation. This appeal followed.
   The sole issue on appeal is a claim of instructional
error by the trial court. The defendant argues that the
court improperly denied his request to add an instruc-
tion to the court’s instructions relating to the burden
of proof. He claims that the instructions given, without
the added language, constituted an ‘‘unbalanced state-
ment of the law’’ and were ‘‘prejudicially misleading,’’
thereby depriving the defendant of his constitutional
right to a fair trial.
  The following additional facts and procedural history
are necessary for the resolution of this claim. After
evidence was completed and counsel presented their
closing arguments, the court charged the jury. In its
instructions relating to the state’s burden of proof, the
court stated: ‘‘The state has the burden of proving that
the defendant is guilty of the crimes with which he is
charged. The defendant does not have to prove his
innocence. This means that the state must prove beyond
a reasonable doubt each and every element necessary
to constitute the crimes charged.
   ‘‘Whether the burden of proof resting upon the state
is sustained depends not on the number of witnesses,
nor on the quantity of the testimony, but on the nature
and the quality of the testimony. Please bear in mind
that one witness’ testimony is sufficient to convict if
it establishes all the elements of the crime beyond a
reasonable doubt.’’ (Emphasis added.) The defendant
does not claim that the italicized language in the instruc-
tions is an incorrect statement of the law but, rather,
that it is an ‘‘unbalanced statement of the law without
a counter-weighting explanation . . . .’’ According to
the defendant, ‘‘it was error to instruct the jury that the
state could prove its whole case on a particular charge
through the testimony of a single witness, if he or she
was believed, but then to refuse to instruct the jury
similarly that the defendant could raise reasonable
doubt sufficient for acquittal through the testimony of
a single witness.’’
  The state responds to the defendant’s argument by
emphasizing that the court’s instructions on the burden
of proof were not only a correct statement of the law;
see State v. Douglas F., 145 Conn. App. 238, 245, 73
A.3d 915, cert. denied, 310 Conn. 955, 81 A.3d 1181
(2013); but also that the instructions followed verbatim
the burden of proof instructions set forth in the Con-
necticut Criminal Jury Instructions.5 See Connecticut
Criminal Jury Instructions (4th Ed. 2008) § 2.2-2, avail-
able at http://www.jud.ct.gov/ji/Criminal/part2/2.2-
2.htm (last visited November 5, 2015). Further, the state
argues that, even if this court determines that the defen-
dant’s claim is constitutional in nature, it is not reason-
ably possible that the jury was misled. We agree with
the state.
   With respect to claims of instructional impropriety,
the standard of review to be applied to the defendant’s
constitutional claim6 is ‘‘whether it is reasonably possi-
ble that the jury was misled. . . . In determining
whether the jury was misled, [i]t is well established that
[a] charge to the jury is not to be critically dissected
for the purpose of discovering possible inaccuracies of
statement, but it is to be considered rather as to its
probable effect upon the jury in guiding [it] to a correct
verdict in the case. . . . The charge is to be read as a
whole and individual instructions are not to be judged
in artificial isolation from the overall charge. . . . The
test to be applied to any part of a charge is whether
the charge, considered as a whole, presents the case
to the jury so that no injustice will result. . . . The
charge must be considered from the standpoint of its
effect on the jury in guiding [it] to a proper verdict.’’
(Internal quotation marks omitted.) State v. Pauling,
102 Conn. App. 556, 572–73, 925 A.2d 1200, cert. denied,
284 Conn. 924, 933 A.2d 727 (2007).
   Our review of the defendant’s claim of instructional
error requires that we examine the court’s entire charge
to determine whether it was reasonably possible that
the jury could have been misled by the omission of the
requested instruction. ‘‘While a request to charge that
is relevant to the issues in a case and that accurately
states the applicable law must be honored, a [trial] court
need not tailor its charge to the precise letter of such
a request. . . . As long as [the instructions] are correct
in law, adapted to the issues and sufficient for the guid-
ance of the jury . . . we will not view the instructions
as improper.’’ (Internal quotation marks omitted.) State
v. Lanasa, 141 Conn. App. 685, 693, 62 A.3d 572, cert.
denied, 308 Conn. 945, 66 A.3d 885 (2013).
   Here, the defendant claims that by not including his
orally proposed instruction that one witness’ testimony,
if believed, could raise reasonable doubt, the charge
was not evenhanded and he was deprived of his consti-
tutional right to a fair trial.7 ‘‘We do not dispute that
there may be some extreme circumstances in which
the trial court may frame its instructions to the jury
in such a one-sided fashion that the instructions may
amount to a position of advocacy in violation of the
defendant’s constitutional right to an impartial tribu-
nal.’’ State v. Walton, 227 Conn. 32, 64, 630 A.2d 990
(1993). This is not such a case. The defendant claims
that the burden of proof charge, particularly the itali-
cized language in that charge, assisted the prosecution.
He argues that without adding the orally requested
charge, this ‘‘could [readily] have constituted a
weighting of the scales in favor of the [state].’’ (Internal
quotation marks omitted.)
   The defendant’s argument has no merit. The jury
could not possibly have been misled by the court’s
instructions. The defendant is focusing unduly on one
isolated aspect of the charge. We have reviewed the
entire charge and have determined that the court contin-
ually emphasized that the state had the burden of prov-
ing every element of each crime charged beyond a
reasonable doubt.8 The instructions, taken in their
entirety, made it manifestly clear that if the jury believed
the testimony of one witness and that testimony negated
an element of the crime charged, the jury would have
to find the defendant not guilty as to that crime. Not
only was the requested instruction not necessary, it
also was potentially confusing and misleading.9
   Our review of the charge as a whole leads us to
conclude that the instructions were correct in law,
adapted to the issues, and sufficient to guide the jury
in its deliberations. We cannot say that the court’s
refusal to add the defendant’s orally requested instruc-
tion was improper. Further, we conclude that there is
no reasonable possibility that the jury was misled by
the instructions as given by the court.
      The judgment is affirmed.
      In this opinion the other judge concurred.
  1
     The defendant was charged with the offense of manslaughter in the first
degree in violation of § 53a-55 (a) (3). The jury found the defendant not
guilty as to that charge, but found him guilty of the lesser included offense
of manslaughter in the second degree in violation of General Statutes § 53a-
56 (a) (1).
   2
     General Statutes § 53a-56 (a) provides in relevant part: ‘‘A person is
guilty of manslaughter in the second degree when: (1) He recklessly causes
the death of another person . . . .’’
   3
     General Statutes § 53a-95 (a) provides: ‘‘A person is guilty of unlawful
restraint in the first degree when he restrains another person under circum-
stances which expose such other person to a substantial risk of physical
injury.’’
   4
     The above-quoted language was not included in the written requests to
charge filed by defense counsel, nor did defense counsel request that lan-
guage during the charging conference. Only after the court gave its charge
to the jury, and the court asked counsel to state any objections to the
instructions as given, did defense counsel orally request the court to add
that proposed language to its instructions relating to the burden of proof.
The prosecutor objected, and the court denied the defendant’s request.
   5
     We note that counsel discussed the language in various instructions with
the court prior to the court’s charge to the jury. In discussing the elements of
manslaughter in the first degree, defense counsel stated: ‘‘Conduct creating a
grave risk of death. It’s actually on the website, grave, and we’ve agreed to
do exactly what’s on the website.’’
   6
     The state argues that ‘‘the defendant attempts to place a constitutional
tag on the claim he has raised [and] it should be deemed not to be constitu-
tional in nature.’’ We assume, without deciding, that the defendant’s claim
is constitutional in nature, but conclude that it is not reasonably possible
that the jury was misled by the court’s instructions.
   7
     The defendant cites the United States Supreme Court case of Wardius
v. Oregon, 412 U.S. 470, 93 S. Ct. 2208, 37 L. Ed. 2d 82 (1973), in support
of his following claim: ‘‘Giving an instruction that assists the prosecution
but refusing to instruct on its corollary which assists the defense violates
the requirement of balance inherent in the concept of a fair trial.’’ The
defendant heavily relies on Wardius throughout his appellate brief. In War-
dius, ‘‘Oregon prevented a criminal defendant from introducing any evidence
to support his alibi defense as a sanction for his failure to comply with a
notice-of-alibi rule which, on its face, made no provision for reciprocal
discovery.’’ Id., 471–72. Oregon had no provision that required it to reveal
the names and addresses of witnesses it planned to use to refute an alibi
defense. Id., 475. The court held that the due process clause of the fourteenth
amendment forbids enforcement of notice-of-alibi rules unless reciprocal
discovery rights are given to criminal defendants. Id., 475–76. The present
case is not similar to Wardius, particularly when, as we conclude, the
instructions were balanced and evenhanded.
   8
     In its charge, the court reminded the jury at least eight times that it had
to determine that the state had proven the existence of every element of
each crime charged beyond a reasonable doubt to find the defendant guilty
of that crime. Further, the court gave the instruction that ‘‘[t]he weight of
the evidence presented by each side does not depend on the number of
witnesses testifying on one side or the other. You must consider all the
evidence in the case, and you may decide that the testimony of a smaller
number of witnesses on one side has greater weight than that of a larger
number on the other side.’’ (Emphasis added.) This instruction is evenhanded
and undermines the defendant’s argument that the court misled the jury as
to the testimony of a single witness.
   9
     As argued by the state, ‘‘It is at least arguable that the additional language
requested by the defendant’s trial attorney would actually have been harmful
to the defendant. By including language that the testimony of a single witness,
if believed, is sufficient to raise a reasonable doubt, the court would be
suggesting that the jury must affirmatively find that the defendant proved
that a reasonable doubt existed. . . . Including the defendant’s proposed
language . . . would suggest that the jury had to credit something in the
evidence it heard in court in order to find a reasonable doubt. This is an
incorrect statement of the law . . . .’’